Appleton, C. J.
By R. S. c. 108, § 14, “ a widow may remain in the house of her husband ninety days after his death, without being chargeable with rent 'therefor.”
The house must be the house of -her husband, not the house of another. The rights of the wife are derived from and through the husband. The right of the widow to quarantine, relates only to *442glands in which the widow has a right or claim to dower. Voelckner v. Hudson, 1 Sandf. (S. C.) 215. “ The provision for quarantine relates only to the claim of the widow against the heirs or those claiming the estate under her deceased husband, and does not apply to strangers or persons claiming by an adverse title. She is in no better condition to defend her property against an adverse or paramount title, than her husband would have been.” 2 Scribner on Dower, 57. So if the husband was tenant in common of the house he occupied, the widow has no right to hold possession of the entire house to the exclusion of the co-tenant of her deceased husband. Collins v. Warren, 29 Miss. 23. “ The law, ” say the court, “ was only designed for the cases when the husband died the sole owner of the mansion-house. It must be his and his exclusively. It was never intended that the widow should have her quarantine at the expense of those who are in no ways connected with her.”
These principles are applicable to a mortgagee, whose rights, as in the present case, are prior and paramount to those of the wife, who is entitled only to dower in the equity of redemption. As between the husband of the defendaiit, and the mortgagee or his as-signee, the fee was in the latter. Blaney v. Bearce, 2 Greenl. 132.

Exceptions overruled.

WaltoN, DicKERSON, Barrows, DaNforth, and Tapley, JJ., concurred.